Case 9:19-cv-80645-RLR Document 1 Entered on FLSD Docket 05/15/2019 Page 1 of 41




                                           UNITED STATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF FLORIDA

                                                              CASE NO.


    100 EMERALD BEACH WAY LC,

                Plaintiff,

    v.                                                                            DEMAND FOR JURY TRIAL

    TOWN OF PALM BEACH,

                Defendant.
                                                               I

                                                           COMPLAINT

                 Pursuant to 42 U.S.C. § 1983, Plaintiff 100 Emerald Beach Way LC 1 brings this action

     against Defendant Town of Palm Beach for engaging in a continuing and systematic pattern of

     discriminatory practices, unequal treatment, and actions that have violated Plaintiffs rights under

     the Fourteenth Amendment of the United States Constitution.

                                               PRELIMINARY STATEMENT

                 1.       The Fourteenth Amendment to the United States Constitution guarantees every

     citizen the right to equal protection under the laws. This means, in common parlance, that

     governmental entities must treat similarly-situated people alike. The right of American citizens to

     be free from intentional discrimination and disparate treatment at the hands of government officials

     is a fundamental bulwark against government overreach.

                 2.       For nearly a year now, the Town of Palm Beach has obliterated these fundamental

     rights by colluding with two influential and well-connected Palm Beach residents-John and


     1
         Plaintiffs sole member is, and has always been, Lamia Jacobs, a full-time Connecticut resident.

                                                                     1
                                         LEVINE KELLOGG LEHMAN SCHNEIDER+ GROSSMAN LLP
         201 South Biscayne Boulevard, 22nd Floor, Citigroup Center, Miami, Florida 33131 · Main: 305.403.8788 · Fax: 305.403.8789
Case 9:19-cv-80645-RLR Document 1 Entered on FLSD Docket 05/15/2019 Page 2 of 41




     Margaret Thornton-to wield the force and power of government to perpetrate an unrelenting

     campaign of discrimination and harassment against Plaintiff. The Town has colluded with the

     Thorntons to take actions against Plaintiff that it has not taken against similarly-situated people.

     At the behest and under the direction of the Thorntons, the Town has singled out Plaintiff for

     disparate treatment without any rational basis and has flagrantly violated Plaintiff's fundamental

     right to due process in a number of proceedings.

              3.       The evidence establishing the Town's discrimination against, and unequal

     treatment of, Plaintiff is overwhelming, as reflected by contemporaneous emails, transcripts of

     public hearings, and other materials obtained from publicly-available sources and Freedom of

     Information Act requests. Some of the Town's more egregious examples of discriminatory

     practices include:

              a. Colluding with the Thorntons to initiate a code enforcement proceeding against
                 Plaintiff to compel the removal of a 65-year-old load-bearing wall that the Town had
                 already inspected and approved on no less than 8 separate occasions over the past 15
                 years, including when Plaintiff constructed a new section of the same wall.

              b. Colluding with the Thorntons by providing them with the code enforcement letter
                 regarding the removal of the wall, and permitting them to revise the letter, before the
                 Town even issued it.

              c. Colluding with the Thorntons by signing a declaration under oath-that the Thorntons
                 actually drafted-to bolster the wall-related code enforcement charge and permitting
                 the Thorntons to use the declaration in private litigation against Plaintiff. When
                 confronted with these facts at the public hearing concerning the wall, Paul Castro, the
                 Town's Zoning Administrator, had to admit under oath that he "did not write that
                 letter," he "was unaware" of the declaration, and "would never sign something like
                 that."

              d. Colluding with the Thorntons by permitting Margaret Thornton and her attorney to
                 appear at a public hearing to argue an ex parte motion to reconsider a Town decision
                 regarding the wall, even though (i) no item regarding the Thorntons or Plaintiff was on
                 the agenda, and (ii) Plaintiff was not provided with any notice that the Thorntons were
                 going to appear and make this ex parte argument. The Town's outside counsel, John
                 "Skip" Randolph, admitted that he was told "the night before" that the Thorntons planned
                 to appear at the hearing and argue the ex parte motion to reconsider, yet neither he nor
                                                        2
                                      LEVINE KELLOGG LEHMAN SCHNEIDER+ GROSSMAN LLP
      201 South Biscayne Boulevard, 22"d Floor, Citigroup Center, Miami, Florida 33131 · Main: 305.403.8788 · Fax: 305.403.8789
Case 9:19-cv-80645-RLR Document 1 Entered on FLSD Docket 05/15/2019 Page 3 of 41




                      anyone from the Town advised Plaintiff, even though Plaintiffs property rights were at
                      stake. The transcript of the ex parte hearing plainly reflects that the Chair of the Board,
                      Matthew Natale, was also tipped off, because he slipped and informed the rest of the
                      Board that Margaret Thornton was there "to ask for a motion to reconsider" before she
                      or her counsel announced why they were there or what they planned to argue.

                 e. Failing to adhere to the Town's own requirement requiring Board members to disclose
                    ex parte communications of the sort described above. 2

                 f.   Margaret Thornton and her counsel then proceeded to knowingly deceive the rest of
                      the Board at the ex parte hearing by claiming that Margaret Thornton and her counsel
                      were not present for the entirety of the hearing the month before. The Town's counsel
                      (Skip Randolph)-who was present the month before and knows that Margaret
                      Thornton was also present the month before-summarized the basis for the ex parte
                      motion to the Board as follows: "The allegation of Margaret Thornton is, and of her
                      attorney, is that they were prejudiced because they were out of the room, when this
                      matter was heard and did not have an opportunity to address the merits and the merits
                      related to the fact that this was under consideration by the court and that you should act
                      on this until the court has acted."

                 g. Chair Natale then advocated for Margaret Thornton's ex parte motion for
                    reconsideration-which again was not on the agenda and not noticed for hearing and
                    as to which Plaintiff had no notice and thus did not appear. Chair Natale said: "it would
                    be best to hear [the motion] now" and it is "fair enough." The Board allowed the ex
                    parte motion to proceed to a vote, and two Board members, including Chair Natale,
                    voted in favor of it. Plaintiff did not learn of the ex parte hearing until Plaintiffs
                    counsel was served with the Board's Order four days later.

                 h. Colluding with the Thorntons by initiating a second code enforcement proceeding
                    against Plaintiff to compel the removal of a shed that has existed for decades and that
                    the Town had never challenged.

                 1.   Colluding with the Thorntons by approving their request to construct a tennis court
                      complex and a parking facility on the lot adjacent to Plaintiffs home without requiring
                      them to first obtain the special exceptions required under the Town's Code, even
                      though the tennis court complex comprises the entirety of the lot and includes one fully-
                      constructed tennis court, a referee chair, a lounge tennis canopy area, a grass area

     2
       Under Florida law, a presumption of prejudice arises when a quasi-judicial officer receives an
     ex-parte contact. However, a county or municipality may adopt an ordinance removing the
     presumption by establishing a process to disclose ex-parte communications or by adopting an
     alternative process for such disclosure. The Town has not adopted such an ordinance, but instead
     follows the "alternative process" of calling for ex-parte contact prior to calling up items for
     hearing. In this case, however, the Town cannot overcome the presumption of prejudice because
     it did not call for ex-parte contact prior to hearing the ex parte motion to reconsider.

                                                                     3
                                         LEVINE KELLOGG LEHMAN SCHNEIDER+ GROSSMAN LLP
         20 I South Biscayne Boulevard, 22nd Floor, Citigroup Center, Miami, Florida 33131 · Main: 305.403.8788 · Fax: 305.403.8789
Case 9:19-cv-80645-RLR Document 1 Entered on FLSD Docket 05/15/2019 Page 4 of 41




                      intended for a second tennis court (but now housing a soccer goal post) and a 10-car
                      supplemental parking lot for trucks and other vehicles that service the Thorntons' estate
                      next door.

                 J.   Not notifying Plaintiff of its decision not to require the special exceptions, thereby
                      affecting Plaintiffs right to an appeal, and then voting that Plaintiffs appeal was
                      untimely when the Zoning Administrator finally issued a written, appealable decision.

                 k. Having a Town Council member-Bobbie Lindsay-not recuse herself during these
                    administrative appeal proceedings, and drive the discussion at the proceedings, even
                    though the Thorntons' attorney (Timothy Hanlon) is Ms. Lindsay's father's law partner
                    and works at a firm bearing his, and her, name (Alley, Mass, Rogers & Lindsay PA).

                 1.   Not calling for the disclosure of ex-parte communications during these administrative
                      appeal proceedings, either, even though every other item on the Town Council agenda
                      that day required the disclosure of ex-parte communications.

                 m. Shockingly, the day after this administrative appeal hearing, the Thorntons' attorney
                    (Ms. Lindsay's father's partner, and the same attorney that argued at the ex parte
                    hearing) wrote to the Town's attorney and asked to amend the Town's Code in order
                      to render Plaintiffs second appeal moot. 3

                 n. Colluding with the Thorntons by refusing-even after Plaintiff prevailed in a petition
                    for certiorari in the Circuit Court, which invalidated the approvals for the Thorntons'
                    tennis court complex and supplemental parking facility-to initiate a code
                    enforcement proceeding against the Thorntons and continuing to allow their unlawful
                    structures to remain (while at the same time wrongfully ordering Plaintiff to remove
                    its load-bearing wall and shed).

                 o. Colluding with the Thorntons by seeking to have Plaintiffs lawsuit seeking the
                    removal of the unpermitted tennis court complex and parking facility stayed, while
                    allowing the Thorntons to seek after-the-fact permits.

                 p. Colluding with the Thorntons to allow them to proceed under the same application for
                    the after-the-fact approval of the tennis complex and parking facility that the Circuit
                    Court had previously voided, even though the Town's Code expressly requires the
                    Thorntons to file a new application under the laws then existing and even though the
                      Town had previously stated on four separate occasions-in writing-that a new
                      application would be required. This sudden change in position by the Town, after four
                      contemporaneous writings to the contrary, was crucial for the Thorntons, because the
                      unpermitted tennis court complex and parking facility that they had already built does
                      not conform to the setback requirements currently existing in the Town's Code. In
                      other words, if the Town had not reversed its position, the Thorntons would have had
                      to demolish the tennis court complex and parking facility that they had already built.

     3
         This is one of many documents obtained through Freedom of Information Act requests.
                                                                    4
                                         LEVINE KELLOGG LEHMAN SCHNEIDER+ GROSSMAN LLP
         201 South Biscayne Boulevard, 22"d Floor, Citigroup Center, Miami, Florida 33131 · Main: 305.403.8788 · Fax: 305.403.8789
Case 9:19-cv-80645-RLR Document 1 Entered on FLSD Docket 05/15/2019 Page 5 of 41




                 q. Clearing the path for the Thomtons to obtain an after-the-fact permit for their tennis
                    court complex and parking facility by wiping out the Thomtons' code violations-
                    behind closed doors-for 12 illegal "no parking" signs on the Cul-De-Sac. 4

                 r. Misrepresenting to Plaintiff on April 24, 2019 that the hearing on the Thomtons' code
                    violations for their 12 illegal "no parking" signs was going forward on May 16, 2019
                    as previously scheduled, even though the Town had already permitted the Thorntons
                    to yet again circumvent the approval process and even though the Town had already
                    approved the illegal signs on April 17, 2019. In other words, the Town concealed from
                    Plaintiff that it had already approved the signs in what seems to be an effort to thwart
                    Plaintiffs potential appeal of this decision. 5

                 s. Dismissing Plaintiffs complaint against the Thomtons for 13 illegal "no parking"
                    stamps on the Cul-De-Sac by taking the position that the stamps have been removed,
                    even though a simple inspection demonstrates that the letters are still there (except that
                    they are now black instead of white).

                 t.   While simultaneously refusing to order the Thomtons to remove the 12 illegal "no
                      parking" signs and 13 illegal "no parking" stamps on the Cul-De-Sac, colluding with
                      the Thomtons to harass Plaintiff by ticketing Plaintiffs vendors on the Cul-De-Sac,
                      thereby unequally enforcing the Town Code provisions. Indeed, for years, the Town
                      had actually issued parking permits to Plaintiffs vendors to park on the Cul-De-Sac,
                      and even previously took the position, in an email to the Thorntons, that: "If you feel
                      that there should be no parking on the ingress/egress easement, it is not for the Town to
                      enforce. It is a civil matter between your client and the other neighbors."

                 u. Refusing to order the Thomtons to remove the unquestionably illegal tennis "hitting
                    wall" they constructed without the required special exception approvals. In fact, they
                    agreed with the Thomtons to instead call the hitting wall a basketball/service area.




     4
       Under the Town's Code, a building permit cannot be issued if the property owner has outstanding
     code enforcement violations, so if the Thorntons' code enforcement violations remained
     outstanding, they could not obtain the after-the-fact building permits. It is no coincidence that
     Plaintiff was finally told about this the day before the final hearing regarding approvals for the
     tennis court.
     5
       The Town has a thirty-day deadline to appeal its written decisions. Plaintiffs online research
     indicates that the "approval" was granted in an email exchange dated April 17, 2019. Curiously,
     the Town has failed to produce this email exchange to the Plaintiff, even though it is responsive to
     Plaintiffs FOIA Request #TC-107-2019.
                                                     5
                                        LEVINE KELLOGG LEHMAN SCHNEIDER+ GROSSMAN LLP
         201 South Biscayne Boulevard, 22"d Floor, Citigroup Center, Miami, Florida 33131 · Main: 305.403 .8788 · Fax: 305.403.8789
Case 9:19-cv-80645-RLR Document 1 Entered on FLSD Docket 05/15/2019 Page 6 of 41




              4.       As set forth in detail below, the foregoing list is by no means exhaustive. The

     discriminatory conduct and disparate treatment to which Plaintiff has been subjected by the Town

     is even more extensive, and utterly without a rational basis.

              5.       The Town's conduct against Plaintiff is, quite simply, morally deplorable and

     patently illegal. Government bodies are not permitted to collude with private citizens to target

     other private citizens. Nor are government bodies permitted to arbitrarily enforce the laws under

     which it operates for the benefit of one citizen and to the detriment of another. As a result, the

     imposition of punitive damages is warranted to discourage the Town from engaging in such

     reprehensible conduct in the future.

                                     PARTIES, JURISDICTION AND VENUE

              10.      Plaintiff, 100 Emerald, is a Florida limited liability company that owns property in

     Palm Beach, Florida.

              11.      The Town of Palm Beach is a municipal corporation of the State of Florida.

              12.      This suit is brought pursuant to 42 U.S.C. § 1983, which states:

              Every person who, under color of any statute, ordinance, regulation, custom, or
              usage, of any State or Territory or the District of Columbia, subjects, or causes to
              be subjected, any citizen of the United States or other person within the jurisdiction
              thereof to the deprivation of any rights, privileges, or immunities secured by the
              Constitution and laws, shall be liable to the party injured in an action at law, suit in
              equity, or other proper proceeding for redress ....

     42 U.S.C. § 1983.

              13.      This Court has federal question jurisdiction pursuant to 28 U.S.C. § 1331 and has

     jurisdiction to redress the deprivation under color of state law of any right, privilege or immunity

     secured by the Constitution pursuant to 28 U.S.C. § 1343(3).




                                                                 6
                                      LEVINE KELLOGG LEHMAN SCHNEIDER+ GROSSMAN LLP
      201 South Biscayne Boulevard, 22nd Floor, Citigroup Center, Miami, Florida 33131 · Main: 305.403.8788 · Fax: 305.403.8789
Case 9:19-cv-80645-RLR Document 1 Entered on FLSD Docket 05/15/2019 Page 7 of 41




              14.      This Court is authorized to award damages for the violation of Plaintiffs

     constitutional rights pursuant to 42 U.S.C. § 1983 and to award attorneys' fees and costs pursuant

     to 42 U.S.C. § 1988.

              15.      Venue is proper in the Southern District of Florida, West Palm Beach Division,

     because the real property at issue is located in this district and because the Town's misconduct

     occurred in this district and geographical area.

                                              GENERAL ALLEGATIONS

     A.       The Thorntons- Plaintiff's "Similarly Situated" Neigbbor

              16.      On May 15, 2002, Plaintiff purchased the real property located at 100 Emerald

     Beach Way, in Palm Beach, Florida (the "100 Emerald Home").

              17.      The 100 Emerald Home is located in a small subdivision comprising three parcels:

     (A) the 100 Emerald Home; (B) a home located at 1230 South Ocean Boulevard; and (C) a middle

     lot, delineated in the subdivision as Lot 2, which has a physical address of 200 Emerald Beach

     Way ("Lot 2"). An aerial photograph is attached as Exhibit 1.

              18.      On April 17, 2008, John Thornton and Margaret Thornton (the "Thorntons")

     purchased the middle lot-Lot 2. The Thorntons already owned the 6-acre, oceanfront parcel to

     the immediate South of Lot 2, located at 1236 South Ocean Boulevard, Palm Beach, Florida ("1236

     South Ocean"). The Thorntons purchased Lot 2 to demolish the home that was located there and

     build a tennis court complex for their children and a 10-car parking facility to act as a supplemental

     parking lot for their estate next door.

              19.      On December 28, 2016, the Thorntons and the Town entered into a Unity of Title

     Agreement that unified title of Lot 2 with 1236 South Ocean.




                                                                 7
                                      LEVINE KELLOGG LEHMAN SCHNEIDER+ GROSSMAN LLP
      201 South Biscayne Boulevard, 22nd Floor, Citigroup Center, Miami, Florida 33131 · Main: 305.403.8788 · Fax: 305.403.8789
Case 9:19-cv-80645-RLR Document 1 Entered on FLSD Docket 05/15/2019 Page 8 of 41




              20.      Because Plaintiff is "locked" behind the other two parcels in the subdivision, there

     is a street running along the North end (Emerald Beach Way) that contains a cul-de-sac (the "Cul-

     De-Sac") in front of the 100 Emerald Home. Plaintiff has a written ingress and egress easement

     over Emerald Beach Way to access the 100 Emerald Home. See Exhibit 2.

              21.      The 100 Emerald Home, Lot 2, and 1230 South Ocean Boulevard are all located in

     the R-AA, Large Estate Residential zoning district and an area designated as Single-Family under

     the Town's Comprehensive Plan. The Thomtons' home, located at 1236 South Ocean Boulevard,

     is also located in the R-AA, Large Estate Residential zoning district, which is also designated as

     Single-Family under the Town's Comprehensive Plan.

              22.      Plaintiff and the Thomtons are, therefore, similarly situated: they both own

     properties in the same zoning district in the Town's Comprehensive Plan and are both subject to

     the same provisions of the Town of Palm Beach Code of Ordinances (the "Town Code" or

     "Code").

     B.       The Town and the Thorntons Collude to Harm Plaintiff

              23.      In 2014, the Thomtons sued Plaintiff; several years later they abruptly dismissed

     their suit without prejudice and shortly thereafter sent a demand letter attempting to reserve all of

     the rights and claims contained in the dismissed suit. Accordingly, in 2017, Plaintiff sued the

     Thomtons seeking declaratory judgment.

              24.      In that lawsuit, Plaintiff also sued the Thomtons to defend and enforce its express,

     implied and secondary easement rights over Emerald Beach Way and to pursue a nuisance claim

     against the Thomtons.

              25.      The Thomtons have asserted a number of disingenuous, time-barred claims in

     response, including claiming that a load-bearing concrete retaining wall located along the side of

                                                                 8
                                      LEVINE KELLOGG LEHMAN SCHNEIDER+ GROSSMAN LLP
      201 South Biscayne Boulevard, 22nd Floor, Citigroup Center, Miami, Florida 33131 · Main: 305.403.8788 · Fax: 305.403.8789
Case 9:19-cv-80645-RLR Document 1 Entered on FLSD Docket 05/15/2019 Page 9 of 41




     Plaintiffs property that has been there for 65 years: (i) is several inches "too high" (even though

     the Town has inspected the wall at least eight times and never previously concluded that it was

     "too high"); (ii) encroaches on a beach access easement (which easement the Thomtons do not

     need because they access the beach through their own beach-front mansion); and (iii) was built

     without a permit (which allegation is belied by the Town's records and, again, was never before

     raised by the Town even though it inspected the wall eight times).

              26.      Discovery in these cases, and other information obtained through publicly-available

     sources, has revealed that the Thomtons and the Town have colluded to treat Plaintiff in a

     discriminatory manner for the Thomtons' benefit and to Plaintiffs detriment.

     C.       The Town's Unlawful Discrimination a2ainst Plaintiff

              27.      The Town has engaged in a continuous pattern of unlawful discrimination against

     Plaintiff by its disparate application of the Town Code against Plaintiff as compared to the

     Thomtons-Plaintiffs similarly-situated neighbor. The Town has pursued this campaign of

     discrimination against Plaintiff to benefit the Thomtons.

              28.      For example, the Town has assessed multiple Code violations against Plaintiff in

     an arbitrary and irrational manner, at the behest and under the direction of the Thomtons.

              29.      The Town allowed the Thomtons' counsel to preview, and revise, a code

     enforcement letter that was then signed by a Town official and used by the Town to prosecute a

     code enforcement violation against Plaintiff. The Thomtons' counsel also drafted a Declaration

     that was signed by the same Town official and used in the same proceeding.

              30.      The day after a hearing before the Town Council, in which the Thomtons tried for

     a second time to obtain approval of the tennis court complex and 10-car supplemental parking

     facility (Plaintiffs appeal of the first approval was successful, resulting in the first approval being

                                                                 9
                                      LEVINE KELLOGG LEHMAN SCHNEIDER+ GROSSMAN           LLP
      201 South Biscayne Boulevard, 22nd Floor, Citigroup Center, Miami, Florida 33131 · Main: 305.403.8788 · Fax: 305.403.8789
Case 9:19-cv-80645-RLR Document 1 Entered on FLSD Docket 05/15/2019 Page 10 of 41




      quashed), the Thorntons' counsel wrote to the long-time Town attorney, John "Skip" Randolph,

      and the Town's Zoning Administrator, Paul Castro, asking that the Code be amended in order to

      render Plaintiffs inevitable second appeal moot. The email speaks for itself:


                        From: Tim Hanlon <tim.hanlon@amrl.com>
                        Sent: Wednesday, March 20, 2019 9:06 AM
                        To: Paul Castro;John "Skip" Randolph
                        Subject: 1236 S Ocean

                        Good morning gentlemen. Thanks for all of your hard work on this matter
                        and again apologies that you two and the Town are in the middle of this
                        dispute.

                        On my drive to the Keys last night and this morning, I thought to check
                        with you to see if you would consider starting the process to revise and
                        am end 134-1759 to remove the setback language mistakenly inserted by
                        Logan?

                        That would render moot the anticipated appeal on the setback issue.

                        The Thorntons will likely revise the parking plan for the property to fully
                        comply with the concept of required parking and avoid the concept of
                        supplemental parking in an effort to also render that issue moot.

                        Thanks again. I will be out of the office the rest of the week but wanted to
                        follow up as soon as possible to try and avoid more costly appeals for the
                        Town.

                        What are your thoughts?
                        Thanks, Tim

               31.      One of the members of the Town Council, Bobbie Lindsay, is connected with the

      Thorntons' lawyer, as her father is his law partner. That relationship, standing alone, may not be

      patently inappropriate, provided that she make the appropriate disclosures and recuse herself from

      voting. When the Thorntons' tennis court complex and supplemental parking facility were before

      the Town Council the first time, Ms. Lindsay did indeed recuse herself, albeit not based on the fact

      that her father and the Thorntons' lawyer were law partners. Instead, Ms. Lindsay disclosed that

                                                                  10
                                       LEVINE KELLOGG LEHMAN SCHNEIDER+ GROSSMAN LLP
       201 South Biscayne Boulevard, 22"d Floor, Citigroup Center, Miami, Florida 3313 l · Main: 305.403.8788 · Fax: 305.403.8789
Case 9:19-cv-80645-RLR Document 1 Entered on FLSD Docket 05/15/2019 Page 11 of 41




      she saw another partner of her father's firm, who also represented the Thorntons' before the Town

      Council, and that they spoke about the tennis court and parking facility that was going to be

      considered by the Town Council.

               32.      In other words, Ms. Lindsay recused herself at the first approval hearing because

      she had an ex parte conversation with the Thorntons' counsel about the matter being heard by the

      Town Council. Ms. Lindsay did not disclose the substance of the conversation. She merely

      recused herself. A copy of the transcript of that hearing, dated August 9, 2017, is attached as

      Exhibit 3. The relevant portions are highlighted.

               33.      After Plaintiff appealed that approval to the Circuit Court and prevailed, the

      Thorntons re-applied and re-appeared before the Town Council for a second time. Ms. Lindsay

      inexplicably did not recuse herself the second time around, nor did she disclose the conversation

      she had with the Thorntons' attorney (who, again, is her father's law partner).

               34.      Even worse, Ms. Lindsay was the most proactive member of the Town Council the

      second time around and helped to drive the conversation towards approval of the Thorntons' tennis

      court complex and 10-car parking facility that had already been rejected by the Circuit Court. A

      copy of the transcript of the second hearing, dated March 19, 2019, is attached as Exhibit 4. The

      relevant portions are highlighted.

               35.      A month after a public hearing regarding the removal of a 65-year-old load bearing

      wall, the Thorntons' attorney (Timothy Hanlon, from Ms. Lindsay's father's law firm) apparently

      called the Town's attorney (John "Skip" Randolph) to tell him that he and Margaret Thornton

      planned to appear at a hearing the next day to argue a motion for reconsideration. Plaintiff was

      not on the agenda, nor were the Thomtons on the agenda. Margaret Thornton and her counsel just



                                                                  11
                                       LEVINE KELLOGG LEHMAN SCHNEIDER+ GROSSMAN LLP
       201 South Biscayne Boulevard, 22"d Floor, Citigroup Center, Miami, Florida 33131 · Main: 305.403.8788 · Fax: 305.403.8789
Case 9:19-cv-80645-RLR Document 1 Entered on FLSD Docket 05/15/2019 Page 12 of 41




      walked into a public hearing and began arguing an ex parte motion to reconsider a matter that had

      been heard a month earlier.

               36.          Even though the Town's attorney (John "Skip" Randolph) was told in advance that

      they were going to do this, Plaintiff was not provided with any notice and was therefore not present

      to defend itself against the ex parte motion for reconsideration that Margaret Thornton and

      Timothy Hanlon were arguing. As is clearly demonstrated from the transcript of the hearing, the

      Chair of the Board (Matthew Natale) was also aware in advance that Margaret Thornton was going

      to appear and argue an ex parte motion for reconsideration. See Exhibit 5.

               37.          When Plaintiffs counsel confronted Skip Randolph about this, his answer was that

      the motion for reconsideration was denied, so there was no prejudice. This was a shocking

      violation of Plaintiffs due process rights. The Town of Palm Beach is constitutionally precluded

      from using its powers to intentionally discriminate against its residents. These events demonstrate

      a clear pattern of violating Plaintiffs constitutional rights by applying the laws and Code against

      Plaintiff in a discriminatory manner, in favor and for the benefit of the Thorntons.

               38.          Additional egregious examples of the Town's discriminatory conduct against

      Plaintiff are set forth below.

                       i.       The Town Orders Plaintiff to Remove a 65-Year-Old Load Bearing Wall

               39.          For the past 65 years, a load-bearing wall has been located on the North side of the

      100 Emerald Home.

               40.          The Town has inspected this wall on a number of occasions and has never taken

      any action to remove the wall for more than half a century.

               41.          In 2004, Plaintiff extended the length of this exact wall. Plaintiff submitted plans

      for the wall, which were approved by the Town. The Town inspected the wall on no less than 8

                                                                  12
                                       LEVINE KELLOGG LEHMAN SCHNEIDER+ GROSSMAN LLP
       201 South Biscayne Boulevard, 22"d Floor, Citigroup Center, Miami, Florida 33131 · Main: 305.403.8788 · Fax: 305.403.8789
Case 9:19-cv-80645-RLR Document 1 Entered on FLSD Docket 05/15/2019 Page 13 of 41




      occasions. The Town never advised Plaintiff that the wall was supposedly built without a permit.

      No code enforcement proceeding was ever initiated.

               42.          But after the Thorntons orchestrated the Town's intervention, the Town-under the

      guise of using its code enforcement powers-initiated a code enforcement proceeding against

      Plaintiff.

               43.          Before the Town initiated the proceeding, it sent the draft violation letter to the

      Thorntons' attorney (Timothy Hanlon, the same attorney whose partner is Ms. Lindsay's law

      partner) to approve in advance. The Thorntons' attorney revised it and sent it back:




                                            TOWN OF PALM BEACH
                                                               Pl~11•1i11g.   7.   i1>g & lluikling   l~partmen4




                     Dcccmbt;r n, 20111


                     Tin1 lfar1lon

                                I• o ' - " lj' (),., v\ W""J
                     Subjl~l:   tr.16-S;{,Je.:   :t-BIVtl,..


                     Mr. lfonlon:

                     I ,,.;an:hcd the Town's r~mb for 100 Emerald lk11ch Way ~nd found oo ri;-wrd of a permit for the
                     purl iun f lhc,,i,v11ll wi1hi11 lh~ liw:·_ii>ol bca.cn ll<Cc~'"Ss casC1n<:n1 in the oorlh west corn"r cyf 1h<' 1 1• •
                                       l. c " '' ,..f<. r f,, , ,~                                                              I 0 () f:'°"VI (,ll
                     R~c111ili.                                                                                                    [!, i,, ..(. '-'"
                       --k-s~            lf!b4:t(                                                                                                'i .
                     [AJgan Elliolt
                     Zoning Technician

                     cc:     Johu fuil\Jolph
                             Bill 13ud:.l~·w. Fl11ilding Offici11I




      See Composite .E xhibit 6.




                                                                                              13
                                                  LEVINE KELLOGG LEHMAN SCHNEIDER+ GROSSMAN LLP
       201 South Biscayne Boulevard, 22"d Floor, Citigroup Center, Miami, Florida 33131 · Main: 305.403.8788 · Fax: 305.403.8789
Case 9:19-cv-80645-RLR Document 1 Entered on FLSD Docket 05/15/2019 Page 14 of 41




               44.      The Thorntons' attorney also drafted a declaration for the Town to sign, and even

     told him that "the litigators" had asked for it:
                from: Tim Hanlon <tim.hanlonrtl!amrl.com >
                Sent: Thursday. December 13. 2018 3:00 PM
                To: Logan Elliott <LF:lliott@TownofPalmB euch .com >; John (Skip) C.Randolph <.IRandolph@jonesfostc:r.com>;
                Joshua Martin <jmartin@TownOtPalmlkach.com >; Bill Rucklew <RBucklew@Towno tPalmBcach .com>
                Subject: Records Search Letter

                Logan. Skip, Josh and Bill:

                Thanks for the letter. Sec attached ror three small revisions requested for clarilicatinn that are submitted for your
                collective review and comments.

                The litigators are also requesting that Logan sign the attached Declaration to allow the letter to be submitted for
                evidentiary purposes and lo avoid the need for a deposition.

                Please lel me know if you have an) questions regarding the small claril1cmions to the leuer and the Declarntio11.

                Thanks, Tim

                M. Tin10th} Hanlon
                Alley, Maass. Rogers & Lindsay P.A.
                340 Royal Poinciuna Way, Suite 321
                Palm Bt!ach, fl orida 33480
                Phone: (561) 659-1770
                Fax: (561) 833-2261
                Direct Fax: ( 561) 804-4617
                lim.hanlon(g:amrl .com


      See Composite Exhibit 6.

               45.      The Town (through Mr. Elliott) immediately signed the letter (revised by the

      Thorntons' attorney) and the declaration (prepared by the Thorntons' attorney). Copies of the

      entire email exchange are attached as Composite Exhibit 6.

               46.      The Town then used the letter and the declaration to initiate a code enforcement

      proceeding against Plaintiff commanding the removal of the wall that had been in existence for 65

      years and that had been inspected by the Town on multiple occasions. The Thorntons used the

      letter and the declaration in the litigation with Plaintiff.




                                                                   14
                                       LEVINE KELLOGG LEHMAN SCHNEIDER+ GROSSMAN LLP
       201 South Biscayne Boulevard, 22nd Floor, Citigroup Center, Miami, Florida 33131 · Main: 305 .403 .8788 · Fax: 305.403.8789
Case 9:19-cv-80645-RLR Document 1 Entered on FLSD Docket 05/15/2019 Page 15 of 41




               47.      Remarkably, at the code enforcement hearing before the Town, Paul Castro, the

     Zoning Administrator, testified that, although he could not find the actual permit going back 65

     years, "it's not uncommon ... not to find a permit because our records going back that far, over 60

     years ago, are sketchy and incomplete in certain situations." (Hr'g Tr. 6:3-6, Mar. 21, 2019). A

      copy of the transcript of this hearing, dated March 21, 2019, is attached as Exhibit 7.

               48.      When asked the direct question-"can you swear today that there was no permit

      for that wall"-Mr. Castro testified: "Absolutely not." (Exhibit 7, 82:23).

               49.      As for the letter and the declaration, Mr. Castro's testimony is nothing short of

      stunning:

               And for the record, I did not write that letter from the town.

               ***
               I did not see that document. I'm Logan's supervisor. I was unaware that he was going to
               sign such an affidavit, and I certainly would never sign something like that.

      (Exhibit 7, 5:15-16, 38:16-19).

               50.      Despite the foregoing testimony, the Town nevertheless ordered the removal of the

      65-year-old load-bearing wall. This decision lacked any evidentiary support and was arbitrary and

      irrational on its face. And as is demonstrated by the contemporaneous email exchanges, this

     proceeding was the product of coordination between the Town and the Thomtons singling out

      Plaintiff for disparate treatment.

               51.      Government bodies are not permitted to collude with private citizens to formulate

      code enforcement strategies targeting other private citizens. Nor are government bodies permitted

      to rely on the advice of "litigators" retained by private citizens in order to assist them in litigation

      against other citizens or to maximize the injurious impact that code enforcement activities will

      have on such citizens.
                                                                  15
                                       LEVINE KELLOGG LEHMAN SCHNEIDER+ GROSSMAN LLP
       201 South Biscayne Boulevard, 22nd Floor, Citigroup Center, Miami, Florida 33131 · Main: 305.403.8788 · Fax: 305.403.8789
Case 9:19-cv-80645-RLR Document 1 Entered on FLSD Docket 05/15/2019 Page 16 of 41




               52.          Plaintiffs counsel immediately moved for reconsideration and advised the Town

      that this exact issue was being litigated in Circuit Court between the Thorntons and Plaintiff. In

      other words, Plaintiffs counsel advised the Town that the letter and the declaration were the

      product of orchestrated activities between the Thorntons and the Town to advance the Thorntons'

      interests in the litigation with Plaintiff.

               53.          Despite reconsidering the decision, the Code enforcement proceeding against

      Plaintiff, predicated on the letter (previewed by the Thorntons' attorney) and the declaration

      (actually drafted by the Thorntons' attorney) remains pending, with a hearing scheduled for

      September 17, 2019.

               54.          The Code Enforcement Board's failure to dismiss the violation lacks any

      evidentiary support and is arbitrary and irrational on its face.

                      ii.      The Town Orders Plaintiff to Remove a Shed

               55.          There was a shed located at the 100 Emerald Home that had been there for decades.

      The shed could not be seen from any public vantage point.

               56.          The Town had not taken any adverse action regarding the shed since it was first

      constructed, which was well before Plaintiff purchased the 100 Emerald Home.

               57.          Again, at the direction of the Thorntons, the Town initiated a code enforcement

      proceeding against Plaintiff ordering Plaintiff to remove the shed or face daily fines.

               58.          The code enforcement notice was authored by Mr. Elliott, the same Town official

      that signed the letter discussed above (which he allowed the Thorntons' attorney to review in

      advance and revise) and the same Town official that signed the declaration (which the Thorntons'

      attorney drafted).



                                                                  16
                                       LEVINE KELLOGG LEHMAN SCHNEIDER+ GROSSMAN LLP
       201 South Biscayne Boulevard, 22nd Floor, Citigroup Center, Miami, Florida 33131 · Main: 305.403.8788 · Fax: 305.403.8789
Case 9:19-cv-80645-RLR Document 1 Entered on FLSD Docket 05/15/2019 Page 17 of 41




               From: Logan Elliott <LElliott@Towno£PalmBeach.com>
               Sent: Tuesday, July 31, 2018 4:07 PM
               To: Tim Hanlon <tim.hanlon@amrl.com>; Paul Castro
               <PCastro@Towno£PalmBeach.com>
               Subject: RE: 100 Emerald Way

               Contacting code enforcement with the pictures and the description of your
               findings that you provided below. You may want to include these emails from
               Paul and I which demonstrate that we did not find any evidence of a
               structure in the NW corner of the property being permitted.

               Logan Elliott
               Zoning Technician

               Town of Palm Beach
               Planning, Zoning, Building
               360 S. County Road
               Palm Beach, FL 33480
               Phone: 561-227-6409
               www .townofpalm beach .com

               From: Tim Hanlon [mailto:tim.hanlon@amrl.com]
               Sent: Tuesday, July 31, 2018 3:18 PM
               To: Logan Elliott <LElliott@TownofPalmBeach.com>; Paul Castro
               <PCastro@Towno£PalmBeach.com>
               Subject: RE: 100 Emerald Way

               Thanks for investigating Logan. What is the next step? Should I contact
               Code Enforcement or do you want me to send you pictures?

               Thanks, Tim

               M. Timothy Hanlon
               Alley, Maass, Rogers & Lindsay P.A.
               340 Royal Poinciana Way, Suite 321
               Palm Beach, Florida 33480
               Phone:(561)659-1770
               Fax: (561) 833-2261
               Direct Fax: (561) 804-4617
               tim.hanlon@amrl.com

               From: Logan Elliott <LElliott@Towno£PalmBeach.com>
               Sent: Tuesday, July 31, 2018 1:50 PM
               To: Tim Hanlon <tim.hanlon@amrl.com>; Paul Castro
               <PCastro@TownofpalmBeach.com>
               Subject: RE: 100 Emerald Way

                                                                  17
                                       LEVINE KELLOGG LEHMAN SCHNEIDER+ GROSSMAN LLP
       201 South Biscayne Boulevard, 22"d Floor, Citigroup Center, Miami, Florida 33131 · Main: 305.403.8788 · Fax: 305.403.8789
Case 9:19-cv-80645-RLR Document 1 Entered on FLSD Docket 05/15/2019 Page 18 of 41




               Tim,

               I looked through the surveys we have on file and do not see any buildings in
               the NW corner near the driveway entrance. I also do not see any permits
               going back to 2003 that could have permitted a building there. I have not
               seen this structure or done a thorough search of our records but it seems the
               building could be unpermitted.

               Logan Elliott
               Zoning Technician

               Town of Palm Beach
               Planning, Zoning, Building
               360 S. County Road
               Palm Beach, FL 33480
               Phone: 561-227-6409
               www .townofpalmbeach.com

      Copies of the entire email exchange are attached as Composite Exhibit 8.

                     iii.       The Town's "Sudden" Change in Position Regarding Parking Permits

               59.          As stated above, because Plaintiff is land-locked behind the other two parcels in the

      subdivision, Plaintiff has an ingress/egress easement over Emerald Beach Way.

               60.          The 100 Emerald Home contains another load-bearing wall-this one in front of

      the property-with entry gates on the far North side. This wall was built on the lot line separating

      Plaintiffs property from the Thomtons' property. It was done at the request of the Thomtons'

      predecessor-in-title, who was also Plaintiffs predecessor-in-title that re-platted the subdivision, in

      order to protect the Thomtons' property from flooding because Plaintiffs property has a higher

      elevation than the Thomtons' property. The entry gates were placed on the far North side in order

      to direct the flow of water to the street (Emerald Beach Way) where the storm sewers are located.

               61.          Because of this, Plaintiff is forced to service its property by having service vehicles

      stop on Emerald Beach Way for short periods of time because they cannot make the 45-degree

      tum into Plaintiffs property since the entry gates are located on the far North side.
                                                                  18
                                       LEVINE KELLOGG LEHMAN SCHNEIDER+ GROSSMAN LLP
       201 South Biscayne Boulevard, 22"d Floor, Citigroup Center, Miami, Florida 33131 · Main: 305.403.8788 · Fax: 305.403.8789
Case 9:19-cv-80645-RLR Document 1 Entered on FLSD Docket 05/15/2019 Page 19 of 41




               62.         For many years, the Town had issued permits to Plaintiffs vendors, such as

      landscapers, to park on the Cul-De-Sac while servicing the 100 Emerald Home. The Town's

      approval was specifically predicated on its own standards, codified in the Town's Standards

      Applicable to Public Rights-of Way and Easements, published by the Department of Public Works

      Engineering Division of the Town (the "Manual"), which defines an easement (which Plaintiff

      holds) as a "right of way."

               63.         The Thomtons previously sought the Town to intervene to prevent Plaintiffs

      vendors from parking on the Cul-De-Sac. The Town previously refused to do so.

               64.         The Town's then Deputy Town Manager {Thomas Bradford), who later became the

      Town Manager, stated six years ago, in a 2013 e-mail to the Thomtons, that: "If you feel that there

      should be no parking on the ingress/egress easement, it is not for the Town to enforce. It is a civil

      matter between your client and the other neighbors."

               65.         But after colluding with the Thomtons in 2018, the Town has now stopped issuing

      parking permits to Plaintiffs vendors and has instead started issuing tickets to Plaintiffs vendors.

                     iv.      Bobbie Lindsay's Improper Influence Over Town Council to Protect the
                              Thorntons' Unpermitted Tennis Court Complex and Parking Lot

               66.         On May 24, 2017, Margaret Thornton filed an application to build a tennis court

      complex and a 10-car supplemental parking facility to service their estate next door (the

      "Application"). As stated above, this is not a normal tennis court or parking facility. It is a tennis

      court complex, comprising the entirety of the lot, and including one fully-constructed tennis court,

      a referee chair, a lounge tennis canopy area, a grass area intended for a second tennis court (but

      now housing a soccer goal post), and a 10-car commercial parking lot for commercial trucks and

      other service vehicles that maintain the Thomtons' estate next door.


                                                                  19
                                       LEVINE KELLOGG LEHMAN SCHNEIDER+ GROSSMAN LLP
       201 South Biscayne Boulevard, 22nd Floor, Citigroup Center, Miami, Florida 33131 · Main: 305.403.8788 · Fax: 305.403.8789
Case 9:19-cv-80645-RLR Document 1 Entered on FLSD Docket 05/15/2019 Page 20 of 41




               67.      At the time that Margaret Thornton filed the Application, the Town should have

      required two special exceptions pursuant to the Town's Code: one to build the tennis complex and

      another to build the parking facility. The Town's Planning, Zoning & Building Department made

      the improper determination that a special exception was not needed. And Plaintiff was not notified

      of the Planning, Zoning & Building Department's decision not to require the special exceptions.

      Plaintiff was thus unable to immediately appeal this decision, about which it was not notified.

               68.      Instead, Plaintiff received notice of the hearing before the Architectural

      Commission of the Town of Palm Beach ("ARCOM") to approve the Application.

               69.      If the Planning, Zoning & Building Department had required Margaret Thornton to

      apply for a special exception for the tennis complex and a special exception for the parking facility

      (as it should have done), then that decision would have been made by the Town of Palm Beach

      Town Council at a public hearing at which Plaintiff would have had the ability to participate.

      Because the Planning, Zoning & Building Department allowed Margaret Thornton to by-pass this

      step, the Application was permitted to proceed directly to ARCOM for approval, of which Plaintiff

      did receive notice.

               70.      On June 27, 2017, Plaintiff submitted a letter of objection to ARCOM.

               71.      On June 28, 2017, ARCOM held a hearing on the Application, at the conclusion of

      which ARCOM unanimously approved the Application over Plaintiffs objections.

               72.      On July 7, 2017, Plaintiff appealed ARCOM' s decision to grant the Application to

      the Town Council pursuant to the Town's administrative procedures. The Town Council held a

      hearing on August 9, 2017. The Town Council denied the appeal. Even though the Town Council

      is composed of 5 members, the appeal was denied by a vote of 4-0 because Ms. Lindsay, as stated

      above, recused herself.

                                                                  20
                                       LEVINE KELLOGG LEHMAN SCHNEIDER+ GROSSMAN LLP
       201 South Biscayne Boulevard, 22"d Floor, Citigroup Center, Miami, Florida 33131 · Main: 305.403.8788 · Fax: 305.403.8789
Case 9:19-cv-80645-RLR Document 1 Entered on FLSD Docket 05/15/2019 Page 21 of 41




               73.      Thereafter, on September 15, 2017, Plaintiff filed a Petition for Issuance of Writ of

      Certiorari in the matter styled 100 Emerald Beach Way, LC v. Palm Beach Town Council and

      Margaret B. Thornton, Palm Beach County Case No. 502017CA010274XXXXMB, Fifteenth

      Judicial Circuit (Civil Appellate Division), seeking that the trial court (in its appellate capacity)

      quash the August 16, 2017 decision of the Town Council denying Plaintiffs Appeal and reversing

      ARCOM's June 28, 2017 approval.

               74.      Despite the appeal, Margaret Thornton constructed the tennis court complex and

      parking lot anyway.

               75.      Plaintiff won the appeal. The trial court (in its appellate capacity) reversed the

      Town Council and quashed the decision of the Town Council. On November 5, 2018, after

      denying motions for rehearing filed by the Town and the Thorntons, the trial court issued its

      Mandate.

               76.      After the trial court issued its Mandate, the Thorntons, as required by the Town

      Code, filed an application for a special exception for the tennis complex and the parking lot.

      Indeed, on November 7, 2018, the Town of Palm Beach's Planning Administrator, John Lindgren,

      advised Margaret Thornton's representative, Dustin Mizell, that:

               Because the court overruled [Town Council's] and ARCOM's approval of the
               project, you will need to submit everything all over again and get the necessary
               zoning and ARCOM approvals for the project. This includes the proper notice to
               the surrounding property owners, new fees and new zoning and ARCOM numbers.
               You will need to coordinate with Logan [Elliott] to get a zoning number, and then
               get an ARCOM number from Kelly.

      Copies of these emails are attached as Composite Exhibit 9 (emphasis added).

               77.      On November 8, 2018, Planning Administrator John Lindgren sent a second email

      to Margaret Thornton's representative, stating: "Paul [Castro] said there was a zoning application

      for the tennis courts (it was a special exception). If this is the case, you will need to coordinate
                                                      21
                                       LEVINE KELLOGG LEHMAN SCHNEIDER+ GROSSMAN LLP
       201 South Biscayne Boulevard, 22nd Floor, Citigroup Center, Miami, Florida 33131 · Main: 305.403.8788 · Fax: 305.403.8789
Case 9:19-cv-80645-RLR Document 1 Entered on FLSD Docket 05/15/2019 Page 22 of 41




      with Paul [Castro] and Logan [Elliott] to have this application return to Town Council for approval

      prior to going to ARCOM." See Composite Exhibit 9 (emphasis added).

              78.      On November 8, 2018, Mr. Lindgren sent a third email to Margaret Thornton's

      representative explaining why the special exception was needed: "Dustin, You would have had to

      have gotten a special exception for the tennis courts, because the code requires it (see below)" and

      then went on to quote Section 134-1759 of the Town Code, which provides that the "construction

      of any tennis court ... shall be subject to an application for a special exception." See Composite

      Exhibit 9 (emphasis added).

              79.      Internally, on November 8, 2018 (after consultation with the Town's attorney, John

      "Skip" Randolph), Paul Castro (the Town's Zoning Administrator) sent an email to his supervisor,

      Josh Martin, the Director of the Town's Planning, Zoning & Building Department confirming in

      writing that a special exception was in fact required. The email is clear and unambiguous. Josh

      Martin asked: "Paul/Logan: Did you guys resolve this matter with Skip today?" Paul Castro's

      responded: "Yes, they will need a special exception as well. I can brief you tomorrow." See

      Composite Exhibit 9 (emphasis added).

              80.      But then, the Town of Palm Beach abruptly reversed its position-memorialized

      on/our separate occasions-and all-of-a-sudden decided that a special exception was not needed

      and that the Thorntons could once again go directly to ARCOM for approval without filing a new

      application. This sudden change in the Town's position was critical to the Thorntons, as the

      Application would have otherwise been denied because of a change in the law between the first

      hearing and the second hearing.             This is why, as demonstrated above, Timothy Hanlon (the

      Thorntons' counsel) asked the Town to amend the law to moot out Plaintiffs second appeal.



                                                                 22
                                      LEVINE KELLOGG LEHMAN SCHNEIDER+ GROSSMAN LLP
      201 South Biscayne Boulevard, 22nd Floor, Citigroup Center, Miami, Florida 33131 · Main: 305.403.8788 · Fax: 305.403.8789
Case 9:19-cv-80645-RLR Document 1 Entered on FLSD Docket 05/15/2019 Page 23 of 41




              81.       The only reason that Plaintiff was made aware of this reversal was because the

     Thorntons had to give notice of the withdrawal of their application. Otherwise, Plaintiff would

     have been left without notice-for a second time--ofthe Town's reversal of its decision.

              82.       Plaintiff appealed the decision to the Town Council. The hearing occurred on

     March 19, 2019. This was the second hearing concerning the same issue (the tennis court complex

     and the parking lot) and the same parties (the Thorntons and Plaintiff), but this time, Ms. Lindsay

     did not recuse herself. Nor did she ever disclose the ex-parte conversation that she had with

     Margaret Thorntons' lawyer (William Atterbury) that precluded her from participating at the first

     hearing concerning the same issue and the same parties.

              83.       Ms. Lindsay even remembered the first appeal-but did not mention that she

     recused herself and, again, did not recuse herself the second time: "So, in 2017, I was here for

     that appeal, and I remember it." See Exhibit 4, 58:9-10).

              84.       Incredibly, Ms. Lindsay then proceeded to advocate for the Thorntons by trying to

     convince the other Town Council members that Plaintiffs appeal was time-barred and that

     Margaret Thornton need not need file a new application (which would have resulted in the

     Application being denied, because of a change in the law between the first hearing and the second

     hearing). Specifically, Ms. Lindsay stated as follows:

                    •   "Okay, so, if we were to do what was instructed when they went back, we would

                        just look back at these laws in 201 7 and say no special exception was required for

                        the parking; is that right? And that they should have appealed back then." (Exhibit

                        ~.   59:7-13).

                    •   "But we issued the permit under the old law, right? We issued the permit under the

                        old law." (Exhibit 4, 59:22-24).

                                                                 23
                                      LEVINE KELLOGG LEHMAN SCHNEIDER+ GROSSMAN LLP
      201 South Biscayne Boulevard, 22"d Floor, Citigroup Center, Miami, Florida 33131 · Main: 305.403.8788 · Fax: 305.403.8789
Case 9:19-cv-80645-RLR Document 1 Entered on FLSD Docket 05/15/2019 Page 24 of 41




                     •   "I'm just trying to determine ... was their appeal timely ... and I'm not seeking that

                         it was." (Exhibit 4, 60:21-23).

                     •   "I still go back to the applicant. You know, we're penalizing the application for a

                         staff error, and that bothers me, that I don't -- I mean, I don't know -- I'm still

                         unsure about the legal position, but I don't feel that it's appropriate for town council

                         to penalize an applicant who did everything that they were supposed to do, and then

                         a young staff member made an error. For a short period of time, his boss agreed

                         with him and then realized it was wrong, filed that correction, and now -- you know,

                         now the neighbor is using that situation to try to get them to have to start over as

                         far as I can tell. Is that right? Would that be a correct summary?" (Exhibit 4, 84: 13

                         - 85:1).

               85.       But the Thomtons did not do "everything they were supposed to do." They built

      the tennis court complex and parking lot during the pendency of Plaintiffs appeal and then used

      the fact that they took the risk and built the complex during the appeal to somehow argue prejudice

      if they had to remove it.

               86.       Curiously, prior to hearing Plaintiffs appeal, the Town Council members did not

      call for disclosures of ex-parte communications. Every other item on the Town Council agenda

      that day required the disclosure of ex-parte communications.

               87.       Improperly (but not surprisingly), the Town Council denied Plaintiffs appeal and

      the Application went forward to ARCOM for a second time on March 27, 2019.

               88.       At the March 27, 2019 hearing, the members of the ARCOM board were visibly

      annoyed and irritated that they had to hear the Application for a second time. Several members of

      the ARCOM Board stated that they had already approved the Application and should not have to

                                                                  24
                                       LEVINE KELLOGG LEHMAN SCHNEIDER+ GROSSMAN LLP
       201 South Biscayne Boulevard, 22na Floor, Citigroup Center, Miami, Florida 33131 · Main: 305.403.8788 · Fax: 305.403.8789
Case 9:19-cv-80645-RLR Document 1 Entered on FLSD Docket 05/15/2019 Page 25 of 41




      waste their time hearing it again. The Town's foregone conclusion that the tennis court complex

      and parking lot were already approved disregards Plaintiffs appellate rights and the trial court's

      Mandate that quashed the prior approval. Not surprisingly, given the Thorntons' collusion with

      the Town, ARCOM approved the Application.

      D.      The Town's Blind Eye toward the Thorntoos' Code Violations

               89.         The Thorntons have engaged in various conduct in blatant violation of the Code,

      but the Town refuses to enforce the Code equally against the Thorntons.

                      i.       The Thorntons' Unpermitted Tennis Complex

               90.         To this day, the tennis court complex and parking lot remams unlawfully

      constructed on Lot 2 without approval and permits as required under the Code.

               91.         Although the Town ordered Plaintiff to remove allegedly unpermitted structures

      (the load-bearing wall and the shed), the Town refuses to order the Thorntons to remove the

      unpermitted tennis court complex and parking lot that the Circuit Court has determined violates

      the Town Code.

               92.         As a result, on November 20, 2018, Plaintiff filed a Complaint against the

      Thorntons and the Town for declaratory and injunctive relief requesting that the unpermitted tennis

      court complex be removed in the case styled I 00 Emerald Beach Way, LC v. John Thornton, et al.

      Palm Beach County Case No. 502018CA014720XXXXMB, Fifteenth Judicial Circuit.

               93.         The Town of Palm Beach actually moved to stay the action to give the Thorntons

      time to obtain after-the-fact approvals and permits, further evincing the Town's unequal treatment

      of Plaintiff compared to the Thorntons through the discriminatory application of the Code's

      removal provisions for unpermitted structures.



                                                                  25
                                       LEVINE KELLOGG LEHMAN SCHNEIDER+ GROSSMAN LLP
       201 South Biscayne Boulevard, 22nd Floor, Citigroup Center, Miami, Florida 33131 · Main: 305.403.8788 · Fax: 305.403.8789
Case 9:19-cv-80645-RLR Document 1 Entered on FLSD Docket 05/15/2019 Page 26 of 41




                     ii.       The Thorntons' "No Parking" Signs are Prohibited by the Code

              94.          The Thomtons have installed 12 "No Parking" signs throughout Emerald Beach

      Way and around the Cul-De-Sac. Here is an example of two of the parking signs installed by the

      Thomtons, immediately in front of PlaintijJ's property where nobody would ever park:




              95.          The "No Parking" signs are expressly prohibited by the Town's Code.                        Section

      134-2410 of the Code provides as follows :

                           Tow-away signs shall not be allowed on private property appurtenant to or
                           obviously part of a single-family residence. Tow-away signs for two-
                           family, townhouse, multi-family, and institutional uses shall only be on
                           private property and shall not exceed the minimum size, number and
                           location as provided by Florida statute. In addition, all tow-away signs shall
                           be uniform in appearance as approved by the Town's Architectural
                           Commission. Tow-away signs on State, County and municipal government
                           property shall also meet these requirements. A building permit shall be
                           required for a tow-away sign.


                                                                 26
                                      LEVINE KELLOGG LEHMAN SCHNEIDER+ GROSSMAN LLP
      201 South Biscayne Boulevard, 22nd Floor, Citigroup Center, Miami, Florida 33131 · Main: 305.403.8788 · Fax: 305.403.8789
Case 9:19-cv-80645-RLR Document 1 Entered on FLSD Docket 05/15/2019 Page 27 of 41




               96.      All 12 "No Parking" signs are on private property appurtenant to Plaintiff's single-

      family residence. Therefore, their placement and their content are both expressly prohibited by

      the Town's Code.

               97.      Alternatively, if the signs were to be considered by the Town for approval (they

      should not be because they are appurtenant to Plaintiff's single-family residence), they would

      have required prior approval by the Town's Architectural Commission (i.e., ARCOM).

               98.      On May 16, 2019, the Town's Code Enforcement Board was supposed to conduct

      a public hearing on the 12 illegal "No Parking" signs, which Plaintiff was scheduled to attend.

               99.      At that hearing, the Town's Code Enforcement Board should have determined that

      the signs must be taken down because they are illegal, under the express language of the Code. At

      the very least, the signs should have been reviewed by ARCOM at a public hearing at which

      Plaintiff could participate. In fact, this is the position that the Town took in writing in February

      2019.

               100.     Neither of these things happened. Instead, the Town reversed course in favor of

      the Thorntons once again and allowed the Thorntons to yet again circumvent the proper approval

      process by allowing the Planning Zoning and Building Director, Joshua Martin, to approve the 12

      illegal "no parking" signs through an apparent email exchange dated April 17, 2019 (which has

      yet to be produced). This apparently resulted in a permit to the Thorntons for their 12 illegal "no

      parking" signs on April 23, 2019. This was again done without notice to Plaintiff. Plaintiff literally

      learned about this on May 14, 2019, just two days before the hearing was supposed to occur.

               101.     The Town took this action before May 15, 2019 in order to clear the path for the

      Thorntons so that they can obtain an after-the-fact building permit for their non-conforming tennis

      complex and parking facility. Under the Town's Code, the Town cannot issue a building permit

                                                                  27
                                       LEVINE KELLOGG LEHMAN SCHNEIDER+ GROSSMAN LLP
       201 South Biscayne Boulevard, 22nd Floor, Citigroup Center, Miami, Florida 33131 · Main: 305.403.8788 · Fax: 305.403.8789
Case 9:19-cv-80645-RLR Document 1 Entered on FLSD Docket 05/15/2019 Page 28 of 41




      to a property owner if that property owner has outstanding code enforcement violations.

      Therefore, if the Thomtons' code enforcement violations for their illegal "no parking signs" and

      illegal "no parking stamps" remained outstanding, they could not obtain the after-the-fact building

      permits they are seeking for their non-conforming tennis complex and parking facility. By wiping

      out the Thomtons' code violation for their 12 illegal "no parking" signs on the Cul-de-Sac, the

      Town was ensuring that the Thomtons' could have a clear path to an after-the-fact building permit

      for their non-conforming tennis complex and parking facility.

               102.     Disturbingly, not only did these Town decisions take place behind closed doors and

      without notice to Plaintiff, the Town actually concealed them from Plaintiff.

               103.     On April 24, 2019, the Town misrepresented to Plaintiff that the hearing on the

      Thomtons' code violations for their 12 illegal "no parking" signs was still going forward on May

      16, 2019, as previously scheduled. In reality, by that time, the Town had already allowed the

      Thomtons to yet again circumvent the proper approval process because the Town's Planning

      Zoning and Building Director, Joshua Martin, had apparently already approved the illegal "no

      parking" signs on April 17, 2019 and already issued a building permit to the Thomtons on April

      23, 2019.

               104.     Again, the Town did not advise Plaintiff until May 14, 2019, almost one month

      after the approval took place, and only two days before the Code Enforcement hearing was

      supposed to take place. The reason for the late disclosure and the concealment is self-evident: to

      thwart Plaintiffs potential appeal of this decision.

               105.     The Town has a thirty-day deadline to appeal its written decisions. Plaintiff's

      online research indicates that the written decision is contained in an email exchange dated April

      17, 2019. Curiously, the Town has failed to produce this email exchange to the Plaintiff, even

                                                                  28
                                       LEVINE KELLOGG LEHMAN SCHNEIDER+ GROSSMAN            LLP
       201 South Biscayne Boulevard, 22"d Floor, Citigroup Center, Miami, Florida 33131 · Main: 305.403.8788 · Fax: 305.403.8789
Case 9:19-cv-80645-RLR Document 1 Entered on FLSD Docket 05/15/2019 Page 29 of 41




      though it is responsive to Plaintiffs FOIA Request #TC-107-2019. Plaintiff was forced to file its

      appeal on May 14, 2019, within hours' notice.

               106.          By canceling the May 16, 2019 Code Enforcement Hearing and circumventing the

      ARCOM approval process, the Town, once again, deprived Plaintiff of its due process rights.

                      iii.       The Thorntons' "No Parking" Stamps are Prohibited by the Code

               107.          The Thomtons have also painted 13 "No Parking" stamps on the asphalt throughout

      Emerald Beach Way and around the Cul-De-Sac. They, too, are an eyesore designed to harass

      Plaintiff. And they, too, are prohibited by the Town's Code.

               108.          Section 134-2372(12) provides as follows:

                             No person shall paint, paste, print or nail any paper sign or any
                             advertisement or notice of any kind whatsoever, or cause the same to be
                             done, on any curbstone, flagstone or other portion of any sidewalk or street
                             or upon any tree, lamppost, hitching post, telephone or telegraph pole,
                             hydrant, bridge, workshop or tool shed, or upon any other structure within
                             the limits of the town except by resolution of the town council.

               109.          Despite this, the Town also refuses to enforce the Code against the Thomtons and

      has not ordered the Thomtons to remove the prohibited stamps, despite Plaintiffs request for their

      removal.     The Town's position-revealed on May 14, 2019-is that "the letters have been

      removed." But a simple visual inspection of the property demonstrates that the letters have not

      been removed; they are now black instead of white:




                                                                  29
                                        LEVINE KELLOGG LEHMAN SCHNEIDER+ GROSSMAN LLP
       201 South Biscayne Boulevard, 22"d Floor, Citigroup Center, Miami, Florida 33131 · Main: 305.403.8788 · Fax: 305.403.8789
Case 9:19-cv-80645-RLR Document 1 Entered on FLSD Docket 05/15/2019 Page 30 of 41




                iv.     The Town Finds a Way for the Thorntons to Maintain an Rlegal Hitting Wall on
                        their Property

               110.     Sometime in 2017, the Thomtons submitted an application to construct a tennis

      hitting wall on their property. The construction of a hitting wall also requires a special exception

      from the Town, as determined by the Town's Planning, Zoning and Building Department.

               111.     When they were advised by the Town that construction of a hitting wall requires a

      special exception from the Town, the Thomtons met with Logan Elliott and convinced him that

      they were no longer going to build a hitting wall but, instead, it would be a basketball/service area.

               112.     Immediately, Logan Elliott agreed that the Thomtons no longer needed a special

      exception "due to the removal of the hitting wall application." Copies of these emails are attached

      as Composite Exhibit 10.

               113.     All the Town required was that the Thomtons agree to the "special condition" that

      the wall would not be used as a hitting wall.

               114.     In effect, this "special condition" was nothing more than a wink and a nod. As can

      be seen plainly from aerial photography taken from the internet, the Thomtons built a hitting wall
                                                                  30
                                       LEVINE KELLOGG LEHMAN SCHNEIDER+ GROSSMAN LLP
       201 South Biscayne Boulevard, 22"d Floor, Citigroup Center, Miami, Florida 33131 · Main: 305.403.8788 · Fax: 305.403.8789
Case 9:19-cv-80645-RLR Document 1 Entered on FLSD Docket 05/15/2019 Page 31 of 41




      and, in fact, even striped a half tennis court on the wall. See Composite Exhibit 10. The

      application was for a hitting wall. A special exception was required. They built a hitting wall

      without a special exception and the Town sanctioned it merely because they agreed to call the

      "hitting wall" a "basketball/service area."

      E.          Collusion to Violate Plaintiff's Right to Due Process in the Town of Palm Beach's
                  Selective-Enforcement Proceeding

                      i.   Additional Factual and Procedural History

                  115.     As discussed above, the Thorntons were able to orchestrate the Town initiating a

      code enforcement proceeding against Plaintiff claiming a load-bearing wall that has existed for 65

      years and that has been inspected by the Town on no less than eight occasions somehow now lacks

      "building permits." (Exhibit 7, 2:21-22.)

                  116.     On March 21, 2019, the Town's Code Enforcement Board conducted a hearing on

      the purported wall-permit issue at which the Board considered sworn testimony from the Town's

      officials and argument from Thorntons' counsel and Plaintiff.

                  117.     Initially, the Board found the wall was noncompliant, taxed hearing costs, and

      compelled removal of a load bearing wall, including all permits and inspections, by June 17, 2019.

      (Exhibit 7, 84: 17-86:5.)

                  118.     Plaintiff immediately moved for reconsideration, in accordance with the Town

      Code, because the Board was seemingly unaware of the Circuit Court litigation involving Plaintiff

      and the Thorntons concerning this very issue. 6 (Exhibit 7, 92:19-23.)


      6
              See Roberts Rules of Order, § 36 (providing that motions for reconsideration "be made
      only on the day the vote to be reconsidered was taken, or on the next succeeding day, a legal
      holiday or a recess not being counted as a day"); see also Section 2-86 of the Town's Code ("In
      all cases involving points of parliamentary law, Robert's Rules of Order, Newly Revised, the latest
      edition, shall be the book of reference.").

                                                                        31
                                           LEVINE KELLOGG LEHMAN SCHNEIDER+ GROSSMAN LLP
          201 South Biscayne Boulevard,   22nd   Floor, Citigroup Center, Miami, Florida 33131 · Main: 305.403.8788 · Fax: 305.403.8789
Case 9:19-cv-80645-RLR Document 1 Entered on FLSD Docket 05/15/2019 Page 32 of 41




                  119.     The Thorntons' counsel vehemently opposed Plaintiffs motion for reconsideration.

      (Exhibit 7, 86:20-109:15.) But, based upon the pending state court litigation, the Board granted

      Plaintiffs motion for reconsideration and deferred any further ruling on the issue until September

      19, 2019. (Exhibit 7, 107:16-109:1.)

                  120.     The Thorntons' counsel actually discussed making a motion to reconsider the

      motion to reconsider, but admitted it was "a joke." (Exhibit 7, 109:5-7.)

                  121.     In truth, motions to reconsider motions to reconsider are specifically precluded by

      the Town's Code, but that is exactly what the Town permitted the Thorntons to do, and they

      permitted them to do it at an ex parte hearing of which Plaintiff received no notice.

                      ii. Collusion with the Town's Attorney Regarding Secret Hearing

                  122.     On the night of April 17, 2019, Timothy Hanlon (the Thorntons' attorney)

      apparently called John "Skip" Randolph (the Town's attorney) to inform him that he and Margaret

      Thornton would be attending the Board's April 18, 2019 hearing to move to reconsider Plaintiffs

      previously-granted motion to reconsider regarding the wall-permit issue on Plaintiffs property. 7

                  123.     Margaret Thornton's motion for reconsideration was not on the Board's April 18,

      2019 agenda, and Plaintiff was not provided with any notice of the April 18, 2019 hearing, which

      are both prerequisites under the Town Code before the Board may hear any argument. 8




      7
                 Mr. Randolph confessed to having this conversation to Plaintiffs counsel.
      8
             Town Code, § 2-432(d) ("The enforcement board shall proceed to hear the cases on the
      agenda for that day."); id.,§ 2-462 ("Written notice of the enforcement board hearing shall be hand
      delivered or mailed to the violator as provided in section 2-437 within a reasonable time prior to
      the board hearing.").
                                                       32
                                           LEVINE KELLOGG LEHMAN SCHNEIDER+ GROSSMAN LLP
          201 South Biscayne Boulevard,   22nd   Floor, Citigroup Center, Miami, Florida 33131 · Main: 305.403.8788 · Fax: 305.403.8789
Case 9:19-cv-80645-RLR Document 1 Entered on FLSD Docket 05/15/2019 Page 33 of 41




               124.     Having been the Town's attorney for many years, Mr. Randolph knows the Board

      may only hear matters on the agenda that have been properly noticed for hearing, but nevertheless

      apparently acquiesced to the Thorntons' plan.

               125.     Disgracefully, neither Mr. Hanlon nor Mr. Randolph notified Plaintiff of Mr.

      Hanlon's and Mrs. Thornton's intent to argue the motion for reconsideration in a case involving

      Plaintiffs property rights. Plaintiff thus had no notice of the hearing. Plaintiff learned about it

      when Plaintiff received an order denying the Thorntons' motion for reconsideration.

                   iii. Collusion with Chairman of the Board Regarding Ex Parte Hearing

               126.     It is clear from a simple reading of the transcript that the Chair of the Board,

      Matthew Natale, was also tipped off to Margaret Thornton's plan. As the April 18 hearing

      transcript reflects, after Timothy Hanlon's brief introduction-which make no reference

      whatsoever to Margaret Thornton's intent to argue a motion for reconsideration--Chair Natale

      informed the Board that Margaret Thornton was present "to ask for a motion to reconsider:"

               CHAIRMAN NATALE: Next is code statistics.

               MR. HANLON: Mr. Chair, Mrs. Thornton would like to address the board if you
               would entertain her questions regarding a case that you heard last month, regarding
               100 Emerald Beach Way?

               CHAIRMAN NATALE: Absolutely. We're going to do code statistics and then see
               if the Board will allow that to be heard. The code statistics is our routine of getting
               going-

               MR. HANLON: -- sure, sure.

               CHAIRMAN NATALE: We haven't launched yet. We'll get to you.

               MR. HANLON: Thank you.

               (Thereupon, code statistics was announced and the proceedings continued as
               follows:)


                                                                  33
                                       LEVINE KELLOGG LEHMAN SCHNEIDER+ GROSSMAN LLP
       201 South Biscayne Boulevard, 22nd Floor, Citigroup Center, Miami, Florida 33131 · Main: 305.403.8788 · Fax: 305.403.8789
Case 9:19-cv-80645-RLR Document 1 Entered on FLSD Docket 05/15/2019 Page 34 of 41




                  CHAIRMAN NATALE: Thank you for those statistics. Now as your heard from
                  Mr. Hanlon over there, we had a matter last month, a wall and a permit. We couldn't
                  possibly summarize it briefly here but one of the parties is here to ask/or a motion
                  to reconsider that action and so I thought it would be best to hear that now before
                  with get with our regular scheduled business, hear it and dispense with it one way
                  or the other. Is there any objection from the Board to hearing this now? Is that fair
                  enough? Okay, I hear no objection. Please, introduce yourself and be sworn and
                  thank you for being here.

      (Exhibit 5, 2: 14-3: 16) (emphasis added).

                  127.     Chair Natale's knowledge of Margaret Thornton's intent to argue a motion for

      reconsideration-without being told this on the record at the April 18, 2019 hearing-

      demonstrates that the Chair also had a prior (i.e., ex parte communication) regarding the motion

      for reconsideration.

                  128.     And, again, before every hearing, Chair Natale called for the Board members to

      disclose any ex parte communications they had relating to the matter to be heard. 9 Chair Natale

      did not follow this standard protocol at the April 18, 2019 hearing, which allowed Margaret

      Thornton and her counsel to proceed on the ex parte motion to reconsider without requiring the

      Board's members, including Chair Natale, to disclose their ex parte communications.

                  129.     Shamefully, Chair Natale then proceeded to advocate for Margaret Thornton's

      motion for reconsideration-which was not on the agenda and not noticed for hearing and as to

      which Plaintiff had no notice and thus did not appear-to be heard without Plaintiff, whose

      property rights are at issue, stating that "it would be best to hear [the motion] now" and it is "fair

      enough." (Exhibit 5, 3:10-14).




      9
              For example, before the March 21 hearing, Chair Natale stated: "Has there been any ex-
      parte conversations regarding this matter? Hearing none, please proceed." See, e.g., Exhibit 5,
      2:9-11.

                                                                     34
                                          LEVINE KELLOGG LEHMAN SCHNEIDER+ GROSSMAN LLP
          201 South Biscayne Boulevard, 22nd Floor, Citigroup Center, Miami, Florida 33131 · Main: 305.403.8788 · Fax: 305.403.8789
Case 9:19-cv-80645-RLR Document 1 Entered on FLSD Docket 05/15/2019 Page 35 of 41




                   iv. The Town Violates Plaintiff's Right of Due Process and Multiple Provisions of
                       the Town Code by Holding Ex Parte Hearing

               130.    As stated above, on April 18, 2019, the Town permitted Margaret Thornton and her

      attorney to argue the ex parte motion for reconsideration that concerned Plaintiffs property rights

      even though Plaintiff was not provided with any notice and was thus deprived of any opportunity

      to be defend against the motion. 10

               131.     By doing so, the Town trampled on Plaintiffs fundamental right to due process as

      well as many provisions of the Town Code.

               132.     First, the Town Code expressly states that "fundamental due process shall be

      observed and govern the proceedings." Town Code,§ 2-432(d). The Town violated this provision

      of its Code because Plaintiff was not given any notice of the hearing on Margaret Thornton's

      motion and deprived of an opportunity to be heard.

               133.     Second, the Town Code only authorizes the Board to hear cases on the agenda.

      Town Code,§ 2-432(d) ("The enforcement board shall proceed to hear the cases on the agenda for

      that day."). The Town violated this provision of its Code because Margaret Thornton's motion for

      reconsideration was not on the agenda.




      10
              This conduct was also highly unprofessional and unethical for the Thorntons' counsel. See
      Fla. R. Professional Conduct 4-3.5(b)(3) ("a lawyer shall not communicate or cause another to
      communicate as to the merits of the cause with a judge or an official before whom the proceeding
      is pending except: ... orally upon notice to opposing counsel or to the adverse party if not
      represented by a lawyer.") (emphasis added); see also The Florida Bar, Guidelines for Professional
      Conduct (ed. 2008), § J (1) "(A lawyer should avoid ex parte communication on the substance of
      a pending case with a judge before whom the case is pending."); id., § J (2) ("Before making an
      authorized ex parte application or communication to the court, a lawyer should make diligent
      efforts to notify the opposing party or a lawyer known or likely to represent the opposing party
      and to accommodate the schedule of that lawyer to permit the opposing party to be represented on
      the application.") (emphasis added).

                                                                     35
                                        LEVINE KELLOGG LEHMAN SCHNEIDER+ GROSSMAN LLP
       201 South Biscayne Boulevard,   22nd   Floor, Citigroup Center, Miami, Florida 33131 · Main: 305.403.8788 · Fax: 305.403.8789
Case 9:19-cv-80645-RLR Document 1 Entered on FLSD Docket 05/15/2019 Page 36 of 41




                134.    Third, the Town Code requires that written notice of a code enforcement hearing

      be delivered within a reasonable time of the hearing. Town Code,§ 2-462 ("Written notice of the

      enforcement board hearing shall be hand delivered or mailed to the violator as provided in section

      2-437 within a reasonable time prior to the board hearing."). The Town violated this provision of

      its Code because Plaintiff, whose property is at issue, was not provided with any notice of the

      hearing.

                135.    Fourth, the Town Code requires that motions for reconsideration "be made only on

      the day the vote to be reconsidered was taken, or on the next succeeding day." Roberts Rules of

      Order, § 36; see also Town Code, § 2-86. The Town violated this provision of its Code by allowing

      Margaret Thornton and her counsel to argue an ex parte motion for reconsideration nearly a month

      after the vote at issue was taken. Again, it is worth noting that the Town knew about this in

      advance. Mr. Randolph later confessed that Mr. Hanlon called him "the night before."

                136.    Fifth, the Town Code even prohibits a motion to reconsider a motion to reconsider.

      See Roberts Rules of Order,§ 36 ("No question can be twice reconsidered unless it was materially

      amended after its first reconsideration."); see also Town Code, § 2-86. The Town violated this

      provision of its Code by permitting Margaret Thornton and her counsel to argue a prohibited

      motion.

                137.    The Town's violation of Plaintiffs fundamental right to due process and

      willingness to disregard multiple provisions of the Town Code for the Thorntons' benefit further

      evinces the Town's discriminatory intentions and conduct toward Plaintiff.




                                                                  36
                                       LEVINE KELLOGG LEHMAN SCHNEIDER+ GROSSMAN LLP
       201 South Biscayne Boulevard, 22nd Floor, Citigroup Center, Miami, Florida 33131 · Main: 305.403.8788 · Fax: 305.403.8789
Case 9:19-cv-80645-RLR Document 1 Entered on FLSD Docket 05/15/2019 Page 37 of 41




                     v. Margaret Thornton's and Timothy Hanlon 's Failed Attempt to Deceive the
                        Board

               138.     Margaret Thornton and Timothy Hanlon were both sworn in at the April 18, 2019

      hearing. In other words, they were not just arguing a motion for reconsideration. They were also

      providing sworn testimony to the board.

               139.     They blatantly attempted to deceive the Board by (i) suggesting that Plaintiff

      engaged in ex parte communications at the prior hearing in connection with Plaintiffs motion for

      reconsideration, and (ii) claiming Margaret Thornton and her counsel did not have an opportunity

      to defend against Plaintiffs motion for reconsideration at the prior hearing:

               MR. HANLON: ... There are some important facts and some legal issues that we
               wanted to present as part of - that we would have presented had we had the
               opportunity the last time that we think are important and relevant to your decision
               to defer and that's why we're back before you today.

               ***
               MR. HANLON: -- no, clearly one attorney and the Thorntons were in the
               conference room outside of chambers and one attorney was in his car when that
               extra conversation took place by Mr. Schneider and the request to overturn the
               decision. So none of those parties were here during that portion and that's -

               ***
               MS. THORNTON: ... I don't know what they testified to so we had no way to
               respond.

      (Exhibit 5, 17-18, 10:6-11, 10:13-18; 11:5-11; 12:7-8).

               140.     The Town's counsel (Skip Randolph) summarized the basis for Margaret

      Thornton's ex parte motion for reconsideration as follows: "The allegation of Mrs. Thornton is,

      and of her attorney, is that they were prejudiced because they were out of the room, when this

      matter was heard and did not have an opportunity to address the merits and the merits related to



                                                                  37
                                       LEVINE KELLOGG LEHMAN SCHNEIDER+ GROSSMAN LLP
       201 South Biscayne Boulevard, 22nd Floor, Citigroup Center, Miami, Florida 33131 · Main: 305.403.8788 · Fax: 305.403.8789
Case 9:19-cv-80645-RLR Document 1 Entered on FLSD Docket 05/15/2019 Page 38 of 41




     the fact that this was under consideration by the court and that you should act on this until the court

     has acted." (Exhibit 5, 14: 13-20.)

               141.     But Margaret Thornton's and Timothy Hanlon's sworn statements at the April 18,

     2019 hearing are patently false. A court reporter attended the March 21, 2019 hearing, and the

     hearing transcript establishes that the Thorntons' counsel argued vehemently against Plaintiffs

     motion for reconsideration, and even joked at the end about a motion to reconsider the motion to

     reconsider. See Exhibit 7, 86:13-190:15. It was nothing short of dishonest for Timothy Hanlon

      and Margaret Thornton to suggest that the Thorntons' counsel was not present to defend against

      Plaintiffs motion for reconsideration.

               142.     The Board allowed Margaret Thornton's ex parte motion for reconsideration to

     proceed to a vote, and two Board members, including Chair Natale, voted in favor of it, which is

      appalling.

               143.     Plaintiff again did not learn of the ex parte hearing until Plaintiffs counsel was

      served with the Board's Order four days later.

               144.     Simply put, the Town's conduct against Plaintiff is outrageous and deplorable. Not

      only is the Town selectively enforcing the Town Code arbitrarily and discriminatory against

      Plaintiff, in violation of Plaintiffs right to equal protection, but the Town is also violating

      Plaintiffs right to due process during the Town's selective-enforcement proceeding. The

      imposition of punitive damages to discourage the Town from engaging in such reprehensible

      conduct in the future is clearly warranted.




                                                                  38
                                       LEVINE KELLOGG LEHMAN SCHNEIDER+ GROSSMAN LLP
       201 South Biscayne Boulevard, 22nd Floor, Citigroup Center, Miami, Florida 33131 · Main: 305.403.8788 · Fax: 305.403.8789
Case 9:19-cv-80645-RLR Document 1 Entered on FLSD Docket 05/15/2019 Page 39 of 41




                                                COUNT I
                                   (EQUAL PROTECTION - "CLASS OF ONE")

               145.     Plaintiff restates and realleges paragraphs 1 through 144 as if fully set forth herein.

               146.     This is an action for damages against the Town, pursuant to 42 U.S.C. § 1983,

      arising from the Town's selective enforcement of the Code against Plaintiff in violation of

      Plaintiffs right of Equal Protection guaranteed by the Fourteenth Amendment.

               147.     The Equal Protection Clause of the Fourteenth Amendment prohibits the

      government from discriminating against similarly situated individuals without a rational and

      neutral basis for doing so.

               148.     The Town has engaged in an intentional pattern of singling out Plaintiff for

      selective enforcement, inequitable treatment and purposeful discrimination through the unequal,

      unjust and oppressive administration of the Town's Code.

               149.     The Town has engaged in an arbitrary and irrational pattern of conduct that treats

      Plaintiff differently than its similarly-situated neighbor, the Thorntons.

               150.     The Town has enforced the Code to require the removal ofunpermitted structures

      unequally against Plaintiff compared to the Thorntons by ordering Plaintiff to remove Plaintiffs

      beach access wall and shed, which have existed for many decades, but refusing to order the

      Thorntons to remove the unpermitted Tennis Complex, which a Florida court has already found to

      be out of compliance with Town's requirements.

               151.     The Town has also enforced the Code's other provisions governing the Cul-De-Sac

      area unequally against Plaintiff compared to its neighbor, the Thorntons, by refusing to issue

      permits to Plaintiffs vendors and ticketing Plaintiffs vendors for parking on the Cul-De-Sac,

      while refusing to immediately order the Thorntons to remove their "No Parking" stamps from the

      Cul-De-Sac (which the Code expressly prohibits), being dilatory in their enforcement of the "No
                                                   39
                                       LEVINE KELLOGG LEHMAN SCHNEIDER+ GROSSMAN LLP
       201 South Biscayne Boulevard, 22nd Floor, Citigroup Center, Miami, Florida 33131 · Main: 305.403.8788 · Fax: 305.403.8789
Case 9:19-cv-80645-RLR Document 1 Entered on FLSD Docket 05/15/2019 Page 40 of 41




      Parking" sign rules against the Thorntons and refusing to order the removal of the Thorntons'

      illegal hitting wall.

               152.     The Town's decisions to enforce the Code against Plaintiff, while turning a blind

      eye to the Thorntons' Code violations is arbitrary and discriminatory.

               153.     The Town has no rational basis for treating Plaintiff in a disparate fashion as

      compared to the Thorntons.

               154.     The Town's actions and policies, as applied to Plaintiff, violate the Equal Protection

      Clause of the Fourteenth Amendment.

               155.     Plaintiff has been damaged as a direct and proximate result of the Town's

      discriminatory actions, policies and practices toward Plaintiff.

               WHEREFORE, Plaintiff respectfully requests that this Court enter a judgment in favor of

      Plaintiff and against the Town awarding Plaintiff compensatory damages for the Town's violation

      of Plaintiffs constitutional rights and resulting injury, awarding punitive damages, awarding

      Plaintiff its attorneys' fees and costs pursuant to 42 U.S.C. § 1988, directing the Town to cease

      engaging in activities that unlawfully discriminate against Plaintiff, violate its rights to due

      process, or unequally apply the Code to unfairly benefit the Thorntons, and for such other and

      further relief as the Court deems just and proper.




                                                                  40
                                       LEVINE KELLOGG LEHMAN SCHNEIDER+ GROSSMAN LLP
       201 South Biscayne Boulevard, 22nd Floor, Citigroup Center, Miami, Florida 33131 · Main: 305.403.8788 · Fax: 305.403.8789
Case 9:19-cv-80645-RLR Document 1 Entered on FLSD Docket 05/15/2019 Page 41 of 41




                                              DEMAND FOR JURY TRIAL

              Plaintiff demands a trial by jury on all issues so triable.

      Dated: May 15th, 2019                                            LEVINE KELLOGG LEHMAN
                                                                       SCHNEIDER+ GROSSMAN LLP
                                                                       Counsel For JOO Emerald Beach Way LC
                                                                       201 South Biscayne Boulevard
                                                                       22nd Floor
                                                                       CITIGROUP CENTER
                                                                       Miami, Florida 33131
                                                                       Telephone: 305.403.8788
                                                                       Facsimile: 305.403.8780

                                                                        By: /s/ Jeffrey C. Schneider, P.A.
                                                                        Jeffrey C. Schneider, P.A.
                                                                        Florida Bar No. 933244
                                                                        Primary Email: jcs@lklsg.com
                                                                        Secondary Email: lv@lklsg.com
                                                                        J ezabel P. Lima
                                                                        Florida Bar No. 519431
                                                                        Primary Email: jl@lklsg.com
                                                                        Secondary Email: ah@lldsg.com
                                                                        Matthew J. McGuane
                                                                        Florida Bar No. 84473
                                                                        Primary Email: mjm@Lklsg.com
                                                                        Secondary Email: ar@lklsg.com




                                                                  41
                                       LEVINE KELLOGG LEHMAN SCHNEIDER+ GROSSMAN LLP
       201 South Biscayne Boulevard, 22"d Floor, Citigroup Center, Miami, Florida 33131 · Main: 305.403.8788 · Fax: 305.403.8789
